—Order, Supreme Court, New York County (Edward Lehner, J.), entered May 3, 1999, which, in an action for an accounting, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed for plaintiffs failure to adduce any evidence rebutting defendant’s prima facie showing that the subject joint venture realized no profits and that defendant made no use of the property that plaintiff contributed to the venture after the venture was terminated (see, Zuckerman v City of New York, 49 NY2d 557, 562). Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.